Case 2:19-cv-00326-JPH-DLP Document 11 Filed 05/06/20 Page 1 of 3 PageID #: 103




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    TERRE HAUTE DIVISION

 ALLISON MOORE,                                         )
                                                        )
                                Petitioner,             )
                                                        )
                           v.                           )        No. 2:19-cv-00326-JPH-DLP
                                                        )
 WARDEN, Rockville Correctional Facility,               )
                                                        )
                                Respondent.             )

              Order Granting Respondent's Unopposed Motion to Dismiss Petition
                           and Directing Entry of Final Judgment

        Indiana Department of Correction inmate Allison Moore filed her petition for a writ of

 habeas corpus pursuant to 28 U.S.C. § 2254 challenging prison disciplinary case number

 RTC 19-01-0271. In this disciplinary case, Ms. Moore was found guilty of battery, and her

 sanctions included a suspended thirty-day loss of good time credits. Dkts. 1 & 9-3. The respondent

 Warden now moves to dismiss the petition as moot because the time for imposing a suspended

 sanction under Indiana law has run, the loss of good time credits may not now be imposed, and

 accordingly Ms. Moore no longer has a sanction that affects the fact or duration of her confinement.

 Dkts. 9 & 10. Ms. Moore has not responded to the motion to dismiss and accordingly it is

 unopposed.

        "[I]n all habeas corpus proceedings under 28 U.S.C. § 2254, the successful petitioner must

 demonstrate that [she] 'is in custody in violation of the Constitution or laws or treaties of the United

 States.'" Brown v. Watters, 599 F.3d 602, 611 (7th Cir. 2010) (quoting 28 U.S.C. § 2254(a)). If the

 sanctions imposed in a prison disciplinary proceeding do not potentially lengthen a prisoner's

 custody, then those sanction cannot be challenged in an action for habeas corpus relief. See

 Cochran v. Buss, 381 F.3d 637, 639 (7th Cir. 2004) (per curiam). Typically, this means that in

                                                    1
Case 2:19-cv-00326-JPH-DLP Document 11 Filed 05/06/20 Page 2 of 3 PageID #: 104




 order to be considered "in custody" for the purposes of challenging a prison disciplinary

 proceeding, the petitioner must have been deprived of good-time credits, id., or of credit-earning

 class, Montgomery v. Anderson, 262 F.3d 641, 644-45 (7th Cir. 2001). When such a sanction is

 not imposed, the prison disciplinary officials are "free to use any procedures it chooses, or no

 procedures at all." Montgomery, 262 F.3d at 644.

        In Ms. Moore's disciplinary proceeding, she was found guilty of battery and her sanctions

 included a thirty-day loss of good time credits which was suspended. Dkt. 9-3. The sanctions were

 never enforced, and after six months, suspended sanctions can no longer be enforced. Indiana

 Department of Correction Disciplinary Code for Adult Offenders, § IX.E.3(d)(1); Ind. Code § 11-

 8-2-5(a)(8). Because more than six months has passed since the suspended sanction was imposed,

 it can no longer be enforced and nothing in this disciplinary case affects the fact or duration of Ms.

 Moore's confinement.

        A habeas action becomes moot if the Court can no longer "affect the duration of [the

 petitioner's] custody." White v. Ind. Parole Bd., 266 F.3d 759, 763 (7th Cir. 2001). Because six

 months have passed and the suspended sanction has not been imposed on Ms. Moore, this habeas

 action, even if the petition was granted, could have no effect on the duration of Ms. Moore's

 custody. She is therefore not "in custody," and this action is moot. See Eichwedel v. Curry, 700

 F.3d 275, 278 (7th Cir. 2012). An action which is moot must be dismissed for lack of jurisdiction.

 See Diaz v. Duckworth, 143 F.3d 345, 347 (7th Cir. 1998).

        Accordingly, the respondent's unopposed motion to dismiss, dkt. [9], is granted. The

 petition for writ of habeas corpus is dismissed for lack of jurisdiction. Judgment consistent with

 this Order shall now issue.

 SO ORDERED.



                                                   2
Case 2:19-cv-00326-JPH-DLP Document 11 Filed 05/06/20 Page 3 of 3 PageID #: 105




Date: 5/6/2020




 Distribution:

 Allison Moore
 240646
 Rockville Correctional Facility
 Inmate Mail/Parcels
 811 West 50 North
 Rockville, In 47872

 David Corey
 Indiana Attorney General
 david.corey@atg.in.gov




                                       3
